DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 3/16/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Farhan et al. (Farhan, US 2019/0332677), Xun US 7,254,527, Kodimer (US 2018/0113859), Eguchi et al. (Eguchi, US 7,734,458).
Farhan teaches a multilingual translation device, including a dynamic translation control wherein upon activation, multiple language elements are translated and a representation of a graphical user interface is updated.  
Xun teaches a first set of text strings translated into a preferred language and appearing adjacent to the first set of text string in another language.

Kodimer teaches real time translation for a document containing multiple languages, and generating a hybridized page with the translated portion and original languages.
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A system comprising: 
a database containing a plurality of items related to a software application, wherein a user profile specifies a preferred language, and wherein a particular item of the plurality of items includes text strings in the preferred language and in one or more other languages; and 
one or more processors configured to: 
generate, for display on a client device associated with the user profile, a graphical user interface containing (i) the text strings in the preferred language and in the other languages, (ii) a control for dynamic translation, and (iii) one or more text input controls, wherein the control for dynamic translation is deactivated, wherein a first set of the text strings in the other languages are displayed within the text input controls, and wherein a second set of the text strings in the other languages are not displayed within the text input controls; 
transmit, to the client device, a representation of the graphical user interface; 
receive, from the client device and by way of the graphical user interface, an indication that the control for dynamic translation has been activated; 
in response to receiving the indication, cause the text strings in the other languages to be translated into the preferred language; 
generate, for display on the client device, an update to the graphical user interface, wherein the graphical user interface as updated includes translations of the first set of the text strings into the preferred language appearing adjacent to the first set of the text strings in the other languages, and wherein the graphical user interface as updated also includes translations of the second set of the text strings into the preferred language replacing the second set of the text strings in the other languages; and 
transmit, to the client device, a representation of the graphical user interface as updated.”
Independent claims 13 and 20 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
claims 2-12 and 14-19 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
3/11/2022